 


110 HR 1023 IH: To repeal the imposition of withholding on certain payments made to vendors by government entities.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1023 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Meek of Florida (for himself and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the imposition of withholding on certain payments made to vendors by government entities. 
 
 
1.Repeal of imposition of withholding on certain payments made to vendors by government entitiesThe amendment made by section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is hereby repealed and the Internal Revenue Code of 1986 shall be applied as if such amendment had never been enacted.  
 
